NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALOMON ESTRADA GUTIERREZ,                      No.    15-73766

                Petitioner,                     Agency No. A205-323-700

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Salomon Estrada Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his applications for cancellation of

removal and voluntary departure. We have jurisdiction under 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and claims of due process violations in

immigration proceedings. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny the petition for review.

      The agency properly denied Estrada Gutierrez’s applications, where Estrada

Gutierrez failed to establish that his conviction under California Health & Safety

Code section 11366.5(a) is not a controlled substance violation that renders him

ineligible for cancellation of removal, see 8 U.S.C. §§ 1182(a)(2)(A)(i)(II),

1229b(b)(1)(C); Pereida v. Wilkinson, 141 S. Ct. 754, 766 (2021) (an inconclusive

conviction record is insufficient to meet applicant’s burden of proof to show

eligibility for relief), and which precludes him from establishing good moral

character for voluntary departure, see 8 U.S.C. §§ 1101(f)(3), 1229c(b)(1)(B).

      Estrada Gutierrez’s contention that the agency violated his right to due

process in pretermitting his applications for relief fails. See Padilla-Martinez, 770

F.3d at 830 (“To prevail on a due-process claim, a petitioner must demonstrate

both a violation of rights and prejudice.”).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                    15-73766